Citation Nr: 0816596	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  00-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.

2.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in July 2000 
and in April 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In June 2004, the Board remanded this matter for additional 
evidentiary and procedural development.  Thereafter, in 
November 2005, the Board issued a decision which denied the 
veteran's claims for service connection for a genitourinary 
disability, and for an initial disability rating in excess of 
40 percent for degenerative joint disease of the lumbar 
spine.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, based on a Joint Motion for 
Remand (Joint Motion), the Court issued an Order remanding 
this case for compliance with the Joint Motion.  

In May 2007, the Board vacated its prior November 2005 
decision, and remanded this matter for additional evidentiary 
development in accordance with the Joint Motion. 

During the course of this appeal, the veteran raised 
additional claims of entitlement to service connection for a 
psychiatric disability, secondary to service-connected low 
back disability; entitlement to service connection for 
erectile dysfunction, secondary to claimed psychiatric 
disability; and entitlement to a total disability rating 
based on individual unemployability.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a genitourinary disability that 
is related to military service.
2.  Prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

3.  Beginning September 23, 2002, the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine; and 
he does not have incapacitating episodes having a duration of 
at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  A genitourinary disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial disability rating in excess 
of 40 percent for service-connected degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

As for the veteran's claim seeking service connection for a 
genitourinary disability, the unfavorable rating decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in November 2000.  Where, as here, the § 5103(a) 
notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Subsequent letters 
from the RO, dated in June 2004, May 2007 and September 2007, 
which were followed by readjudications of the veteran's claim 
in supplemental statements of the case issued in July 2005 
and in November 2007, advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, there is no 
prejudice to the veteran as to these considerations because 
the claim for service connection for a genitourinary 
disability has been denied.  

As for the veteran's claim for an increased disability rating 
for degenerative joint disease of the lumbar spine, this 
appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Further, as to both of these issues on appeal, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini, 18 Vet. App. 
at 120. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the RO has 
provided the veteran with VA examinations addressing the 
etiology of his current genitourinary disability, as well as 
the severity of his service-connected low back disability.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. Service Connection for Genitourinary Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has a genitourinary disability 
that began in service.  His service medical records reveal 
that he was treated for acute urethritis, due to gonococcus, 
in October 1969.  He complained in September 1970 of pain in 
the left groin area; muscle strain was diagnosed.  His 
genitourinary system was normal on discharge examination in 
September 1970.  A urinalysis taken at that time showed 
pyuria with a negative culture.  A treatment report, dated in 
October 1970, noted the veteran's complaints of sudden 
occurrence of pain in the left scrotal sac.  The report 
concluded with an impression of acute epididymitis.  

The initial post-service medical reference to a genitourinary 
disability was not until August 1988, over 17 years after 
service discharge, when the veteran was hospitalized at a 
private facility with intermittent but severe left testicular 
pain; left renal calculus was diagnosed.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

The veteran had normal testes, without hernia, in July 1989.  
According to a July 1995 statement from T. Hart, M.D., the 
veteran had had urethral dilatation for penile stricture and 
periodic problems with dysuria.  Dr. Hart noted in April 2000 
that the veteran had problems with chronic urethritis and 
prostatitis since service, for which he had treated the 
veteran on an outpatient basis.  Private treatment records 
dated in June 2001 note that the veteran had venereal disease 
in service and had occasional flare-ups of prostatitis, 
possibly due to the venereal disease.  According to a June 
2003 statement from Dr. Hart, the veteran had periodic flare-
ups of urinary tract infections.  It was reported in VA 
treatment records dated in December 2003 that the veteran had 
erectile dysfunction and urinary symptoms, such as post-void 
dribbling and frequency.  Dr. Hart reported in January 2004 
that the veteran had a problem with recurrent epididymitis 
related to a genitourinary infection while in service.  VA x-
rays of the spine in January 2004 showed calcifications in 
the lower pelvis; it was noted that urinary bladder stones 
could not be excluded.  

As a result of the Board's June 2004 remand, a VA 
genitourinary examination was conducted in July 2004.  The VA 
examiner noted that the claims file was reviewed.  The 
veteran complained of epididymitis flare-ups and mild pain 
about four times a year, with no current problem.  On 
physical examination, the veteran had normal genitalia with 
slight tenderness of the left testicle.  The examiner 
diagnosed chronic, 


mild left epididymitis of minimal, if any, significance.  The 
examiner further opined that this condition was not caused or 
aggravated by military service.  

A treatment report, dated in May 2007, indicated that the 
veteran had erectile dysfunction and post-void dribbling.

In September 2007, the veteran underwent a second VA 
genitourinary examination.  The VA examiner noted that the 
claims file was reviewed.  The report noted the veteran's 
history of pain in the left testicle with dribbling after 
urination, which the veteran attributed to his inservice 
epididymitis in October 1970.  The veteran indicated that he 
has had intermittent, sharp episodes of left testicle pain 
around four times per year, which has been treated with 
unknown medication that stops it in one to two days.  The 
report noted the veteran's current symptoms of urgency and 
dribbling.  He denied any problems with hesitancy, difficulty 
starting, weak or intermittent stream, dysuria, straining to 
urinate, urine retention, urethral discharge and renal colic.  

Physical examination revealed a normal bladder, urethra, 
perineal sensation, penis and testicle examination.  The 
veteran's prostate was generally enlarged.  The report also 
noted tenderness to the left epididymis/spermatic cord and 
scrotum.  The report concluded that no significant disease 
was found on examination, and that there was insufficient 
evidence to warrant an acute diagnosis.  The examiner found 
benign prostatic hypertrophy, with associated problems 
including pain in the left testicle and dribbling after 
urination.  The VA examiner noted that the veteran's left 
testicular pain was not caused by or a result of his 
inservice epididymitis.  In reaching this conclusion, the VA 
examiner noted that the absence of any complaints of this 
condition for more than 10 years after discharge from the 
service which indicated that it was not a continuation of the 
epididymitis as described in the service medical records.  In 
addition, the VA examiner opined that the veteran's dribbling 
after urination was not caused by or the result of 
epididymitis in service.  In support of this opinion, the VA 
examiner noted that the veteran's symptom of dribbling after 
urination was related to his prostatic hypertrophy which was 
found upon physical examination and was an age-related 
disorder.

i. Urethritis and Prostatitis

Although Dr. Hart concluded in April 2000 that the veteran 
had problems with urethritis and prostatitis since service, 
the veteran's inservice urethritis was considered to be acute 
in October 1969.  The veteran's service separation 
examination, performed in September 1970, listed his 
genitourinary system as normal.  A 2001 private medical 
report noted occasional flare-ups of prostatitis, possibly 
due to venereal disease, this opinion is speculative and 
based on the veteran's reported history.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Moreover, although Dr. 
Hart indicated that the veteran had post service chronic 
urethritis and prostatitis, there is no objective clinical 
showing of urethritis or prostatitis was not until more than 
15 years after service discharge, and neither disability was 
diagnosed on VA examination in June 2004.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The report of the VA genitourinary examination, performed in 
September 2007, concluded that no significant disease was 
found on examination, and that there was insufficient 
evidence to warrant an acute diagnosis.  The VA examiner 
further indicated that the veteran currently has age-related 
symptomatic benign prostatic hypertrophy, which results in 
pain in his left testicle and dribbling after urination.  The 
VA examiner further opined, based upon his complete review of 
the veteran's claims folders, that the veteran's left 
testicular pain and dribbling after urination were the result 
of his age-related prostatic hypertrophy, and was not caused 
by or the result of his inservice epididymitis.  Accordingly, 
service connection for urethritis and prostatitis is not 
warranted.  

ii. Epididymitis

Dr. Hart indicated in a January 2004 letter that the veteran 
had a problem with recurrent epididymitis related to his 
genitourinary condition while in the service.  The Board, 
however, finds this opinion of little probative value.  In 
reaching this conclusion, the Board points out that the 
veteran was treated for only one incident of epididymitis 
which was reported as acute during service.  Moreover, post 
service treatment records are silent as to any treatment for 
this condition for over fifteen years after the veteran's 
discharge from the service.  Mense, 1 Vet. App. at 356.  
Under these circumstances, the Board finds the July 2004 VA 
examiner's opinion to be more probative.  Following a 
physical examination of the veteran, the VA examiner 
diagnosed chronic left epididymitis, mild, of minimal 
significance.  He further opined, based upon physical 
examination of the veteran and following a careful review of 
his claims folders, that this condition was not caused or 
aggravated by his military service.  Additional support for 
this conclusion is reached by the absence of any findings 
regarding this condition in the September 2007 VA 
genitourinary examination.  The examiner found benign 
prostatic hypertrophy, with associated problems including 
pain in the left testicle and dribbling after urination.  The 
VA examiner noted that the veteran's left testicular pain was 
not caused by or a result of his inservice epididymitis.  In 
reaching this conclusion, the VA examiner noted that the 
absence of any complaints of this condition for more than 10 
years after discharge from the service which indicated that 
it was not a continuation of the epididymitis as described in 
the service medical records.  In addition, the VA examiner 
opined that the veteran's dribbling after urination was not 
caused by or the result of epididymitis in service.  In 
support of this opinion, the VA examiner noted that the 
veteran's symptom of dribbling after urination was related to 
his prostatic hypertrophy which was found upon physical 
examination and was an age-related disorder.

Although there are written statements on file by and on 
behalf of the veteran in support of his claim for service 
connection for a genitourinary disability, a lay person, such 
as the veteran, is not competent to comment on medical 
matters such as the cause of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching the above decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II. Increased Initial Disability Evaluation for
Degenerative Joint Disease of the Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The veteran's service-connected lumbosacral spine disability 
is currently assigned a 40 percent disability rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5243.  

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has addressed the veteran's claim for increase under 
the criteria effective prior to September 23, 2002, the 
criteria effective on September 23, 2002, and the criteria 
effective on September 26, 2003.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

Effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating the disability on the basis of chronic 
manifestations, the orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).

Under the revised rating criteria beginning on September 26, 
2003, a 50 percent evaluation is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2007).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2007).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (noting that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion and a higher rating requires ankylosis, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).

Service connection for low back disability was granted by 
rating decision in April 2002; a 40 percent evaluation was 
assigned effective February 23, 2000, the date the claim was 
received by VA.  See 38 C.F.R. § 3.400 (2007).  The veteran 
timely appealed the assigned rating.  Based on this 
procedural history, the Board finds that the veteran's claim 
is an original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award dated in April 2002, which granted 
service connection for low back disability and assigned a 40 
percent evaluation effective February 23, 2000.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Prior to September 23, 2002, the veteran's low back disorder 
was assigned a 40 percent evaluation, which contemplated 
severe loss of motion under the old criteria.  Chronic 
lumbosacral strain was diagnosed on VA examination of the 
spine in November 1995; there were no localizing neurological 
signs.  Private magnetic resonance imaging (MRI) of the 
lumbar spine in April 1999 showed degenerative changes and 
mild disc bulging of L3-5, without herniation.  

Dr. Hart reported in April 2000 that the veteran was 100 
percent disabled because of his back, for which he was 
receiving Social Security benefits; the diagnosis was chronic 
low back pain syndrome with exacerbations, degenerative disc 
disease.  In June 2001, it was noted that the veteran 
complained of severe low back pain with activity but that he 
did not have any neurosurgical lesion.  On VA examination in 
August 2001, the veteran complained of weakness, 
fatigability, and flare-ups.  Motion of the back included 53 
degrees of flexion and 44 degrees of extension.  No deep 
tendon reflexes were elicited at the knee.  There was 
evidence of painful motion, muscle spasm, weakness, and 
tenderness.  The diagnosis was degenerative joint disease of 
the lumbosacral spine, with loss of function due to pain.  

Although the above medical evidence shows significant low 
back disability prior to September 2002, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief was not shown.  In 
fact, the only notation of significant neuropathy with muscle 
spasm was on VA examination in August 2001.  There was no 
evidence of herniation on the April 1999 MRI or on 
hospitalization in June 2001.  Moreover, the other diagnostic 
codes are not for application because there is no objective 
medical evidence of fracture of a vertebra, ankylosis of the 
complete, cervical, dorsal, or lumbar spine, limitation of 
dorsal or cervical spine motion, sacroiliac injury and 
weakness, or severe lumbosacral strain.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5294, 5295 (2002).  Consequently, the veteran's low 
back disability prior to September 23, 2002 warrants a 40 
percent evaluation, but no more.  

An evaluation in excess of 40 percent is also not warranted 
based on the rating criteria for intervertebral disc syndrome 
effective September 23, 2002, under Diagnostic Code 5293, 
because there is no evidence of incapacitating episodes, 
meaning acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician, 
having a duration of at least six weeks during the previous 
year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2007).  Despite the veteran's low back pain and functional 
impairment, for which Dr. Hart noted in January 2005 he had 
to lie down several times a day and for which he is assigned 
a 40 percent evaluation, there is no record on file of 
incapacitating episodes after September 2002 requiring bed 
rest for a total of at least six weeks.  In fact, it was 
reported on VA examination in July 2004 that the veteran only 
had moderate loss of function due to low back pain, with no 
sign or symptoms of radiculopathy.  Additionally, the veteran 
denied any radiculopathy when seen for other outpatient 
treatment by VA in November 2004.

A treatment report from Dr. Hart dated in June 2007, noted 
that the veteran had fallen in his bath tub in February 2007.  
Exacerbation of his chronic low back pain syndrome was 
diagnosed.

In September 2007, the veteran underwent a VA examination of 
the spine.  The report of this examination noted the 
veteran's complaints of low back pain.  He reported that he 
had to lie down at least twice a day to relieve back spasms 
and pain, and that medications afford little relief.  
Physical examination revealed that the veteran walked with an 
antalgic gait.  His spine exhibited lumbar lordosis.  Hip, 
knee, and ankle strength testing, bilaterally, was 5/5.  The 
report also noted that his muscle tone was normal, and there 
were no signs of muscle atrophy.  Range of motion testing of 
the lumbar spine revealed active flexion 75 degrees, with 
pain beginning at 45 degrees; extension to 22 degrees, with 
pain beginning at 15 degrees; left lateral flexion to 15 
degrees, with pain beginning at 15 degrees; right lateral 
flexion to 30 degrees, without pain; left lateral rotation to 
30 degrees, with pain beginning at 30 degrees; and right 
lateral rotation to 30 degrees, without complaints of pain.  
The report indicated that there was no additional limitation 
of motion of the lumbar spine on repetitive use.  A MRI 
examination of the veteran's lumbar spine revealed an 
impression of moderate left L3-L4 and bilateral L5-S1 
foraminal stenosis.  The report concluded with a diagnosis of 
degenerative arthrosis of the lumbar spine, mild.  The report 
indicated that this condition had a severe effect on the 
veteran's ability to play sports; a moderate effect on his 
ability to exercise; and a mild effect on his recreation 
ability.  The report also indicated that this condition had 
no effect on the veteran's ability to do chores, shopping, 
traveling, bathing, dressing, toileting, and grooming.  The 
VA examiner further noted that the veteran's back disability 
would preclude the veteran's ability to perform strenuous 
work as he was employed to do prior to disability 
determination by the Social Security Administration, but 
would not preclude work at occupations less strenuous, and 
would certainly not preclude sedentary occupations.

Thus, an increased evaluation is not warranted under the 
schedular criteria for the spine effective September 26, 
2003, which provides a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  While the range 
of motion may be less than normal, at the VA examinations in 
July 2004 and in September 2007 there was no notation or 
evidence of either favorable or unfavorable ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Separate evaluations for the orthopedic and neurological 
manifestations of the veteran's low back disability are not 
warranted because the VA examinations in June 2004 and in 
July 2007 failed to reveal any significant signs or symptoms 
of radiculopathy, since no motor weakness was found, and 
reflex and sensory testing were essentially normal.  Thus, a 
separate evaluation for chronic orthopedic and neurologic 
manifestations of the disability are also not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Note (1) (2007); see also 38 C.F.R. § 4.25 
(2007).

Also weighed by the Board were the effects of pain in 
assigning a disability rating 38 C.F.R. §§ 4.40, 4.45 (2007).  
However, as the veteran has been assigned the maximum 
evaluation for limitation of motion of the lumbar spine, a 
higher evaluation based on pain may not be assigned.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture or 
ankylosis, which are the only codes that provide an 
evaluation higher than 40 percent for lumbosacral spine 
disability, the Board finds that the rating code assigned to 
the veteran's service-connected low back disability is the 
most appropriate code both before and after the schedular 
changes noted above.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289 (2007); see also 38 C.F.R. § 4.71a (2007).

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 40 percent 
for low back disability at any time since February 23, 2000, 
the date when service connection was established.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 40 percent for 
low back disability, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for genitourinary disability is denied.

An initial evaluation in excess of 40 percent for service-
connected degenerative joint disease of the lumbar spine is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


